Per Curiam.

The facts are sufficiently stated in the opinion of Mr. Justice Stevens to obviate the need for repetition.
The problem submitted for resolution is twofold: first, whether the Supreme Court has the power to consolidate arbitration proceedings; second, if such power resides in the court, whether Special Term properly exercised judicial discretion in directing the consolidation of two pending arbitration proceedings.
With respect to the first question posed, we are unanimous in holding that the power to consolidate arbitration proceedings does reside in the Supreme Court, and we can add nothing to the careful analysis by Mr. Justice Stevens on that proposition.
It is on the second phase of the issue before us that there is a division in the court. We find no abuse of judicial discretion in the determination made at Special Term directing consolidation. An examination of the claims and counterclaims in each of the proceedings clearly indicates that the issues in dispute are substantially the same in both, except that the second covers a period of time extending beyond the first.
Since hearings de novo must now be held in the initial proceeding because of the withdrawal of the arbitrators, no useful purpose can be served by conducting two separate hearings before different arbitrators upon virtually the same issues. In the present status of the matter, the parties may, in conformity *516with the association rules, select arbitrators of their choice to dispose of the claims and counterclaims now pending. Thus there will be no overlapping of the same issues in separate and distinct proceedings.
It is suggested that an affirmance may result in an effort to include disputes which may have arisen since the second arbitration was demanded. We should not assume that other differences have occurred and that the parties will endeavor to perpetuate the arbitration indefinitely. If any such attempt is made, an appropriate remedy will be available. We do not anticipate that the disputants will ignore the advantages of a prompt resolution of their differences.
The order should be affirmed on the law and in the exercise of discretion, without costs.